Opinion oe the Court by
Judge Peters:
The principle of law involved in this controversy was correctly presented to the jury in the instruction given, there being but one, and although we might incline to the opinion that the evidence preponderated against the verdict, still it certainly is not so clearly against the weight of evidence, which was conflicting, as to authorize us to reverse the judgment after the appellant’s motion for a new trial had been overruled by the judge who presided.
The newly-discovered testimony was parol, and was to the only point litigated on the trial. Moreover, it consisted of statements made by the party on his examination as a witness in a public trial, and thereby rendered less difficult to discover.
The judgment must, therefore, be affirmed.